In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00058-CR

ALMEATER WILSON TURNER,                        §   On Appeal from the 396th District
Appellant                                          Court

                                               §   of Tarrant County (1600223D)

V.                                             §   January 13, 2022

                                               §   Opinion by Justice Bassel

THE STATE OF TEXAS                             §   (p)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment and withdrawal order. The judgment and

attached withdrawal order are modified to delete $60 from the reparations amount so

that the judgment assesses only $850 in reparations and the withdrawal order

authorizes the withdrawal of a total of $850 only. It is ordered that the judgment of

the trial court is affirmed as modified.

                                           SECOND DISTRICT COURT OF APPEALS

                                           By /s/ Dabney Bassel
                                              Justice Dabney Bassel